The defendant was indicted for slandering an innocent woman. At some term of court before the trial term, the defendant filed an affidavit for a continuance, because of the absence of certain witnesses by whom he expected to prove an actual, sexual intercourse of the prosecutrix with another person.
At the trial, after the State rested its case, the defendant caused himself to be examined as a witness in his own behalf, when he admitted the innocence and virtue of the prosecutrix and undertook to justify the words spoken by swearing that he was simply      (1052) repeating a rumor that he had heard; that he meant no harm by it and that he had requested the party to say nothing about it. After defendant's evidence was closed the State offered the affidavit above referred to for the purpose of showing defendant's animus in speaking the words charged in the indictment. This evidence was objected to, but admitted, and the defendant excepted. Verdict of guilty.
The affidavit was competent evidence. The plea of justification put on the record is an aggravation, if the defendant either abandons the plea at the trial or fails to prove it. Words written or spoken before or after those sued on are admissible to show the animus of the defendant, also the mode and extent of their repetition. Odgers Libel and Slander, secs. 178, 272; Folkard's Stookey on Slander and L., sec. 580; Newell Defamation, S. and L., page 331, sec. 31, page 348, secs. 56, 58. Any words spoken before or after action begun, are competent to show the degree of malice. Brittainv. Allen, 13 N.C. 125; James v. Clarke, 23 N.C. 397.
No Error.
Cited: S. v. Howard, 169 N.C. 314. *Page 616 
(1053)